DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney David Bonham on 11/17/21.

Claims 1, 10, and 16 are amended as follows:
1. A device for Fallopian tube diagnostics, comprising: 
a tube having a distal end; 
a balloon having a first end coupled to the distal end of the tube, the balloon being disposed in the tube in a first, inverted position and movable to a second, everted position, extendable a distance distal of the distal end of the tube, such that a surface of the balloon is contactable with an inner surface of a Fallopian tube;
wherein at least a majority of the length of the balloon is inelastic such that the balloon is configured to prevent over-expansion of the Fallopian tube during eversion;  
and a push wire having a distal end coupled to a second end of the balloon, wherein the balloon is movable from the first inverted position to the second everted position by actuation of the push wire; 
wherein the surface of the balloon includes a plurality of surface features for collection, retention, or both, of a tissue sample of the inner surface of the Fallopian tube.


a tube having a distal end and a balloon having a first end coupled to the distal end of the tube and a second end coupled to a distal end of a push wire, the balloon being positionable in a first, inverted state; 
wherein the push wire is configured to advance to evert the balloon to a second, everted state, such that the balloon extends out of the distal end of the tube; 
wherein at least a majority of the length of the balloon is inelastic such that the balloon is configured to prevent over-expansion of the body lumen during eversion;  
wherein a surface of the balloon is configured in the second, everted state, to contact an inner surface of the body lumen for transference of the tissue sample to the balloon surface; 
and wherein the balloon surface includes a plurality of surface features for collection, retention, or both, of the tissue sample.

16. A method for collecting a tissue sample in a body lumen, comprising: 
providing a tube having a distal end and a balloon having a first end coupled to the distal end of the tube and a second end coupled to a distal end of a push wire, the balloon being positioned in a first, inverted state; 
advancing the push wire to evert the balloon to a second, everted state, such that the balloon extends out of the distal end of the tube; 
wherein at least a majority of the length of the balloon is inelastic such that the balloon is configured to prevent over-expansion of the body lumen during eversion;  
contacting a balloon surface in the second, everted state, with an inner surface of the body lumen; 
and wherein the balloon surface includes a plurality of surface features for collection, retention, or both, of the tissue sample.


Allowable Subject Matter
According to the above Examiner’s amendment, claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a device and method of balloon biopsy comprising an evertible balloon containing a push wire which facilitates the balloon’s eversion in a body lumen, where at least a majority of the length (the evertible longitudinal length as established in light of the specification) of the balloon is inelastic to prevent over-expansion of the body lumen during eversion.  The prior art of record, notably Schluter and Schickling, does .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791      

/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791